   Case: 1:19-cv-00572-SKB Doc #: 37 Filed: 06/08/20 Page: 1 of 3 PAGEID #: 230




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ZEN SEIFU,                                                       Case No. 1:19-cv-572

       Plaintiff,                                                Black, J.
                                                                 Bowman, M.J.
               v.

POSTMASTER GENERAL,
US POSTAL SERVICE,

       Defendant

                                           ORDER

       This action is before the Court on Plaintiff’s motion to compel Defendant to produce

additional discovery. (Doc. 29). Plaintiff’s motion to compel discovery will be denied both

on procedural grounds and on the merits.

       Local Rule 37.1 provides that discovery related motions “shall not be filed in this

Court” unless the parties and counsel have “exhausted among themselves all extrajudicial

means for resolving the differences.” S.D. Ohio Civ. R. 37.1. Federal Rule of Civil

Procedure 37 contains a similar requirement that any motion to compel contain a

“certification that the movant has in good faith conferred or attempted to confer with the

person or party failing to make disclosure or discovery in an effort to obtain it without court

action.”

       Plaintiff e-mailed Defendant on April 9, 2020 in order to seek supplemental

responses to the document production and admissions requests. (Doc. 29-3). To her

credit, it appears that Plaintiff made some effort to comply with the foregoing procedural

prerequisite. However, Plaintiff did not fairly exhaust “all extrajudicial means for resolving

the differences,” in part because she only gave Defendant two days to supplement the
   Case: 1:19-cv-00572-SKB Doc #: 37 Filed: 06/08/20 Page: 2 of 3 PAGEID #: 231




responses, and failed to identify with particularity what additional discovery she sought.

See generally, S.D. Ohio Civ. R. 37.1. Plaintiff did not send any subsequent e-mails or

correspondence to Defendant; instead, Plaintiff filed her motion to compel two weeks

later, on April 23, 2020. Therefore, Plaintiff failed to comply with the strict procedural

prerequisites prior to filing her motion to compel. Despite that procedural deficiency, the

undersigned does not condone Defendant’s apparent failure to reply to Plaintiff’s e-mail.

       Still, even if the undersigned were to overlook the procedural deficiency of the

motion, Plaintiff’s motion still would be denied on the merits. Although Plaintiff complains

that Defendant has not provided all the discovery she seeks, Defendant’s response to the

motion verifies that Defendant produced all responsive discovery that exists in her

possession or control. Defendant reasserts that objections to some of Plaintiff’s requests

were proper.    Plaintiff failed to file any reply memorandum to contest Defendant’s

assertions. If Plaintiff believes any particular objection is improper, she must first identify

that objection to the Defendant in her attempt to resolve the matter extrajudicially. If a

dispute remains after additional extrajudicial attempts have been fully exhausted, Plaintiff

may re-file a motion to compel that better articulates what specific discovery responses

remain in dispute, the relevance of the requested discovery, and why she believes

Defendant’s objections lack merit.

       Defendant seeks denial of the motion “with prejudice” on grounds that Plaintiff is

seeking (in part) discovery on claims that have not been fully exhausted. However,

Plaintiff recently filed an amended motion to expand her initial claims, which, if granted,

will impact the scope of discovery.




                                              2
   Case: 1:19-cv-00572-SKB Doc #: 37 Filed: 06/08/20 Page: 3 of 3 PAGEID #: 232




       For the reasons stated, IT IS ORDERED THAT Plaintiff’s motion to compel

additional discovery (Doc. 29) be DENIED without prejudice to re-file if discovery is

expanded and/or if Plaintiff more fully complies with LR 37.1 and Rule 37, Fed. R. Civ. P.

as outlined in this Order.



                                                       s/ Stephanie K. Bowman
                                                       Stephanie K. Bowman
                                                       United States Magistrate Judge




                                            3
